UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 240.13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO 240.13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. )* LRAD CORPORATION (Name of Issuer) Common Stock, par value $0.00001 per share (Title of Class of Securities) 50213V109 (CUSIP Number) DECEMBER 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 50213V109 13G OF7 PAGES 1.Names of Reporting Persons. Elwood G. Norris individually and as trustee of the Norris Family 1997 Trust 2.Check the Appropriate Box if a Member of a Group (a) o (b) o 3.SEC Use Only 4.Citizenship or Place of Organization UNITED STATES Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power 880,000 1 6.Shared Voting Power 3,970,624 2 7.Sole Dispositive Power 880,000 1 8.Shared Dispositive Power 3,970,624 2 9.Aggregate Amount Beneficially Owned by Each Reporting Person 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares o 11.Percent of Class Represented by Amount in Row (9) 5.1% 3 12.Type of Reporting Person IN 1 Consists of stock options exercisable for 880,000 common shares. 2 Includes (i) 3,925,629 shares of common stock held by the Norris Family 1997 Trust (“Family Trust”) of which Mr. Norris is Trustee and (ii) 44,995 shares of common stock by wholly owned family investment LLC. 3 Percentage computed based on shares reported on Issuer’s latest report on Form 10-K. CUSIP NO. 50213V109
